Exhibit 10.10










April 9, 2011




AGREEMENT TO EXTEND TERM OF

PROMISSORY NOTE

TO OCTOBER 9, 2011







By this Agreement, POWRtec International Corp., a Delaware corporation ("Maker")
and The Management AB ("Creditor"), do hereby extend the term of that certain
Promissory Note dated  July 9, 2010 (“Note”) to become due October 9, 2011 on
the same terms and conditions as set forth in that Note with the sole exception
of the due date.  A copy of the Note is attached hereto as Exhibit A.







POWRtec International Corp.










By:

/s/ Grant Jasmin

Grant Jasmin, President




Agreed: The Management AB







By:  /s/ Anders Sagadin

Anders Sagadin








POWRtec Corporation

745 Camden Ave., Suite D

Campbell, CA 95008

408-374-1900


